Citation Nr: 0708472	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint pain 
and arthralgia, including of the right shoulder, right elbow, 
hips, knees, fingers, wrists, and ankles, including as due to 
an undiagnosed illness.

2.  Entitlement to service connection for low back pain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for left body aching, 
including as due to an undiagnosed illness.  

4.  Entitlement to service connection for foot discomfort, 
including as due to an undiagnosed illness.  

5.  Entitlement to service connection for loose stools, 
including as due to an undiagnosed illness.  

6.  Entitlement to service connection for gastrointestinal 
disorder, with symptoms of stomach gas, choking and 
occasional vomiting, including as due to an undiagnosed 
illness.  

7.  Entitlement to service connection for a skin disorder of 
the scalp, including as due to an undiagnosed illness.  

8.  Entitlement to service connection for itchy lesions of 
the forearms, including as due to an undiagnosed illness.  

9.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.  

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis, including a frequent stuffy nose, including as due 
to an undiagnosed illness.  

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder, including asthma, including as due to an 
undiagnosed illness.  

12.  Entitlement to an increased rating for service-connected 
avulsion scar of the right fourth digit, currently evaluated 
as 10 percent disabling.

13.  Entitlement to an increased rating for service-connected 
left lateral epicondylitis, left elbow, currently evaluated 
as 10 percent disabling.

14.  Entitlement to an increased rating for service-connected 
tendonitis, left shoulder, currently evaluated as 10 percent 
disabling.

15.  Entitlement to an increased rating for service-connected 
tinea versicolor, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to January 
1973 and from February to June 1991 with service in the 
Southwest Theater of Operations during the Persian Gulf War.  
The veteran also had unverified reserve duty from January 
1988 to February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of June 2004.  This matter 
was originally on appeal from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for sinusitis, including a frequent stuffy nose, 
including as due to an undiagnosed illness, and entitlement 
to service connection for a pulmonary disorder, including 
asthma, including as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims decided herein, and all relevant 
evidence necessary for an equitable disposition of these 
issues has been obtained.  

2.  There is no objective medical evidence of a chronic 
disability manifested by pain in the joints, including the 
right shoulder, right elbow, hips, knees, fingers, wrists, 
and ankles.

3.  There is no objective medical evidence of a chronic 
disability manifested by low back pain. 

4.  There is no objective medical evidence of a chronic 
disability manifested by left body aching.

5.  There is no objective medical evidence of a chronic 
disability manifested by foot discomfort.

6.  The existing medical evidence fails to show that the 
veteran has loose stools related to his active duty service, 
or that the condition represents objective manifestations of 
an undiagnosed illness.  
 
7.  The existing medical evidence fails to show that the 
veteran has a gastrointestinal disorder with symptoms of 
stomach gas, choking and occasional vomiting, related to his 
active duty service, or that the condition represents 
objective manifestations of an undiagnosed illness.  

8.  The veteran's skin disorder of the scalp has been 
diagnosed as seborrheic dermatitis and has not been shown to 
be due to an undiagnosed illness or otherwise causally linked 
to service.   

9. The veteran's itchy lesions of the forearms have been 
diagnosed as possible mild infectious dermatosis and have not 
been shown to be due to an undiagnosed illness or otherwise 
causally linked to service.   

10.  The veteran's headaches have been diagnosed as mixed-
type, attributed to migraines, muscle contraction, and sinus 
disease, and have not been shown to be due to an undiagnosed 
illness or otherwise causally linked to service.   

11.  The veteran's service-connected avulsion scar of the 
right fourth digit is manifested by some loss of underlying 
tissue but no keloid formations, inflammation, cosmetic 
changes, or limitation of function.

12.  The medical evidence fails to show that the veteran's 
service-connected left lateral epicondylitis, left elbow, is 
manifested by forearm flexion limited to 90 degrees, 
extension limited to 75 degrees, or flexion limited to 100 
degrees and extension limited to 45 degrees; the medical 
evidence also fails to show limitation of forearm supination 
or pronation, or arthritis shown by x-rays  

13.  The competent medical evidence does not show that the 
veteran's service-connected tendonitis, left shoulder, is 
manifested by left arm range of motion limited at shoulder 
level, or that x-rays of the left shoulder revealed 
abnormalities.

14.  The competent medical evidence does not show that the 
veteran's service-connected tinea versicolor is manifested 
eczema with exudation or constant itching, extensive lesions, 
or marked disfigurement; the evidence also fails to show that 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or that intermittent systemic 
therapy was required for a total duration of six weeks or 
more during the past 12-month period.


CONCLUSIONS OF LAW

1.  Multiple joint pain and arthralgia, including of the 
right shoulder, right elbow, hips, knees, fingers, wrists, 
and ankles, including as due to an undiagnosed illness, were 
not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R §§ 3.159, 3.303 (2006).  

2.  Low back pain, including as due to an undiagnosed 
illness, was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

3.  Left body aching, including as due to an undiagnosed 
illness, was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

4.  Foot discomfort, including as due to an undiagnosed 
illness, was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

5.  Loose stools, including as due to an undiagnosed illness, 
were not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R §§ 3.159, 3.303 (2006).  

6.  Gastrointestinal disorder, with symptoms of stomach gas, 
choking and occasional vomiting, including as due to an 
undiagnosed illness, was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

7.  A skin disorder of the scalp, including as due to an 
undiagnosed illness,  
was not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R §§ 3.159, 3.303 (2006).  

8.  Itchy lesions of the forearms, including as due to an 
undiagnosed illness, were not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

9.  Headaches, including as due to an undiagnosed illness, 
were not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R §§ 3.159, 3.303 (2006).  

10.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected avulsion scar of the 
right fourth digit have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (2006).  

11.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected left lateral 
epicondylitis, left elbow, have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, Diagnostic Code 5299-5024 (2006).  

12.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected tendonitis, left 
shoulder, have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5299-5224 (2006).  

13.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected tinea versicolor have not 
been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7899-7806 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication of the issues decided herein.  In response to 
the Board's June 2004 remand, the AMC provided notice to the 
veteran in correspondence dated in June 2004.  In that 
correspondence, the AMC advised the veteran of what the 
evidence must show to establish entitlement to an increased 
rating for his service-connected disabilities.  The AMC also 
informed the veteran of what the evidence must show to 
establish entitlement to service connection generally, and 
for disability benefits based on Gulf War service, including 
as due to an undiagnosed illness.  The AMC also advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The AMC 
also requested that the veteran send any evidence in his 
possession that pertained to the claims.   

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability for the service connection 
claims.  For reasons discussed more fully below, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claims for service connection.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot with respect 
to the service connection claims and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision on these claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Regarding the increased ratings claims, the Board finds 
notice as to what is necessary to satisfy the rating element 
of a service connection claim has been provided, but that the 
veteran has not been provided with notice of the effective 
date element.  The claims for increased ratings are being 
denied herein, thus no effective dates will be assigned and 
there is no possibility of prejudice because of the omission.  
For the disability rating element, as the veteran was 
provided with notice as to what the evidence must show to 
establish entitlement to an increased rating for his service-
connected disabilities, the Board finds no procedural error.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
RO also provided the veteran with the following VA 
examinations in October 1997: bladder; skin; scars; heart; 
lungs; ear, nose, and throat; intestines; joints; spine; 
feet; mental; and neurologic.  In response to the Board's 
June 2004 remand, the AMC scheduled the veteran for the 
following examinations in June 2004: intestines, joints, 
neurologic, skin, spine, and stomach.  A notation in the 
claims file shows that all but the neurologic examination 
were cancelled because the veteran refused the examinations 
at the location at which they were to take place.  The record 
shows that the AMC again requested that the veteran be 
scheduled for VA examinations.  The record shows that the 
following VA examinations were scheduled in June 2006: 
intestines, joints, neurologic, skin, spine, and stomach.  
Those examinations, however, were cancelled because the 
veteran failed to report.  The veteran has not provided VA 
with good cause as to why he failed to report to the 
scheduled examinations.  When a veteran, without good cause, 
fails to report to a scheduled examination in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(a)-(b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  Id.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims 
decided herein.  Accordingly, the Board will proceed with 
appellate review.

II.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a) (1) (West 2002); Rules and Regulations 
Department of Veterans Affairs, 71 Fed.  Reg. 75,669, 75,672 
(Dec. 18, 2006) (to be codified at 38 C.F.R. pt. 3). 

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2006).  A "qualifying chronic 
disability" includes:  (A) an undiagnosed illness, (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi-symptom illness; or (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.   38 U.S.C.A. §1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2006).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(6) (2006).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  

Multiple Joint Pain and Arthralgia

The veteran is claiming service connection for multiple joint 
pain and arthralgia, including the right shoulder, right 
elbow, hip, knee, finger, wrist, and ankle joints, including 
as due to an undiagnosed illness.  At the veteran's October 
1997 VA examination, he reported that his symptoms began in 
1991 after being involved in an accident while aboard his 
vessel.  Dr. C.R. reported that on examination, the veteran 
was able to fully flex and abduct both shoulders to 180 
degrees, extend to 45 degrees, and internally and externally 
rotate to 90 degrees bilaterally.  The veteran was able to 
pronate and supinate the forearm without difficulty.  Both 
wrists had fully normal range of motion with extension to 65 
degrees, flexion to 65 degrees; and ulnar and radial 
deviations were normal.  

In the fingers, Dr. C.R. found range of motion in each finger 
to be normal, but noted that there was some decrease in 
flexion of the distal interphalangeal (DIP) joint of the 
right fourth finger where he had a laceration of the 
fingertip.  The range of motion of the thumbs and grip were 
both normal.

In the hips, Dr. C.R. found flexion to be to a little more 
than 90 degrees, abduction to 45 degrees, adduction to 35 
degrees, and internal and external rotation was normal, all 
without pain.  The veteran was able to flex his knees to 125 
degrees, extend to 180 degrees.  No knee instability was 
found on examination.  The veteran had full range of motion 
in the ankles, without pain.  There was no swelling or 
deformity in any of the joints.  Dr. C.R. concluded that 
there was no basis of any joint disease on examination.  

Treatment records from VAMC November 1993 through July 1998 
reflected multiple complaints of joint pain.  A VAMC 
treatment note, dated in July 1998, showed that the veteran 
presented with left hip and knee pain.  The veteran denied 
trauma or injury.  The examiner's impression was negative for 
any abnormalities.

Service connection cannot be granted for multiple joint pain 
and arthralgia, including the right shoulder, right elbow, 
hip, knee, finger, wrist, and ankle joints because no joint 
abnormalities were noted.  The only objective evidence noted 
on examination was slightly decreased range of motion in the 
DIP joint of the right fourth finger, but this was at the 
site of the veteran's previous laceration.  The scar 
resulting from that laceration is service connected and rated 
separately; it is not due to an undiagnosed illness.  There 
is no medical evidence of any objective abnormalities due to 
an undiagnosed illness.   

The medical evidence fails to demonstrate objective 
manifestations of a joint disability and service connection 
must be denied.  Brammer, 3 Vet. App. at 225.  

Low Back Pain

Service connection for low back pain cannot be granted 
because the medical evidence is negative for any findings of 
a current low back disability.  Brammer, 3 Vet. App. at 225.  
In a VA examination report, dated in October 1997, Dr. C.R. 
stated that examination revealed no disease abnormality of 
the spine.  Additionally, a VA radiology report, also dated 
in October 1997, was negative for objective abnormalities of 
the lumbar spine.  

Left Body Aching

The veteran claims that he first experienced left body aching 
in 1991 while handing an M60 machine gun on a vessel after he 
was thrown to the deck by rough seas.  The veteran claimed 
that the incident resulted in direct injury to the left 
shoulder and trunk.  

The veteran's complaints with respect to left body aching are 
summarized in a fee-based neurology examination report, dated 
in October 1997.  According to that report, the veteran 
claimed he had been treated with cortisone injections, anti-
inflammatories, and analgesics all without consistent relief.  
The veteran reported an inability to raise his arms without 
aggravating the pain.  The veteran also reported an inability 
to sleep on his left side.  On examination, Dr. G.P. found 
that the veteran had normal upper extremity bulk and strength 
apart from where he guards with the left arm.  Reflexes were 
brisk and symmetric, and there was normal upper extremity 
sensation.  Dr. G.P. determined that there was no evidence of 
neurologic etiology for the veteran's left-sided pain.  

The Board must deny the claim for left body aching because 
the available medical evidence, which consisted only of the 
October 1997 VA examination report, failed to demonstrate 
objective manifestations of such a disability.  Brammer, 3 
Vet. App. at 225.  

Foot Discomfort 

In a VA examination report, dated in October 1997, Dr. C.R. 
reported that at times, the veteran claimed to have no 
problems with his feet, and at other times, complained of 
discomfort.  Examination revealed that the veteran could toe 
gait and heal gait normally.  The veteran was also able to 
squat and get up from a squat without difficulty.  Range of 
motion in the toes was normal and the toes were without 
deformity.  Dr. C.R. determined that there were no 
abnormalities of the feet.

Service connection for a foot disorder cannot be granted 
because there is no objective evidence of a disability.  
Brammer, 3 Vet. App. at 225.  The October 1997 examination 
report revealed normal feet and the rest of the record is 
negative for findings of any objective abnormalities.  


Loose Stools and Gastrointestinal Disorder 

The service medical records from the veteran's first period 
of active service, dated in December 1972, showed that the 
veteran presented with complaints of diarrhea, vomiting, and 
abdominal cramps.  The examiner's impression was 
gastroenteritis.  Post-service VAMC outpatient treatment 
records, dated from September 1994 to July 1998, reflected 
complaints of heartburn.  The diagnoses were recorded as 
gastroesophageal reflux disease (GERD).

In a VA intestines examination report, dated in October 1997, 
Dr. C.R. reported that the veteran's primary complaints were 
"gassiness," choking, and diarrhea.  Dr. C.R. stated that 
these symptoms were suggestive of heartburn and reflux.  
According to the report, the veteran reported bowel movements 
in the morning after breakfast, and in the evening after 
dinner.  Dr. C.R. understood the stools to be loose, 
unformed, and watery, but without blood or mucous.  The 
veteran also reported experiencing cramps after the bowel 
movements, but never consulted a physician because he thought 
that was normal.  The veteran reported gaining 20 pounds 
since 1991, which is when the claimed the symptoms began.  
The veteran also reported that he had never had any 
diagnostic studies referable to his gastrointestinal tract 
and that he took no medication for his diarrhea.

On examination, abdomen, rectum, and prostate were found to 
be normal.  Stool was negative for occult blood.  There was 
no reported nausea or malnutrition and Dr. C.R. found no 
evidence of anemia, malnutrition, or nausea.  Dr. C.R. 
diagnosed a claim of six years of loose stools occurring 
twice daily after meals.  Dr. C.R. suspected irritable bowel 
syndrome.  This diagnosis, Dr. C.R. stated, most likely fit 
with some of the veteran's other complaints, including his 
headache and sleep disorder.  Finally, Dr. C.R. stated that 
the veteran's history was also suggestive of GERD.  

The Board previously remanded this issue for another VA 
examination so that an examiner could reconcile the 
conflicting evidence of record and offer a more definitive 
opinion as to whether the veteran had a gastrointestinal 
disorder that was related to the documented in-service 
complaints, or whether the veteran's gastrointestinal 
symptoms represented objective indications of chronic 
disability resulting from an undiagnosed illness or from a 
medically unexplained chronic multi-symptom illness such as 
irritable bowel syndrome.  As explained above, the veteran 
failed to report to scheduled examinations on two occasions.  

Due to the lack of medical evidence regarding these two 
claimed disabilities, the Board is left with no choice but to 
deny them both.  The existing medical records fail to show 
that the veteran has loose stools or a gastrointestinal 
disorder related to his active duty service, or that either 
condition represents objective manifestations of an 
undiagnosed illness.  

Skin Disorder of the Scalp and Itchy Lesions of the Forearms

In a VA examination report, dated in October 1997, Dr. C.R. 
detected three lesions on the scalp measuring less than 1 
millimeter and that were slightly raised with crusted 
surfaces.  The veteran also had two or three similar lesions 
on his left forearm.  Dr. C.R. concluded that he believed the 
veteran had a mild degree of seborrheic dermatitis of the 
scalp.  Dr. C.R. concluded that the tiny lesions on the 
forearm were difficult to diagnose, but that he believed they 
may have been a mild infectious dermatosis.  

The claims for a skin disorder of the scalp and itchy lesions 
of the forearms cannot be granted because the medical 
evidence does not relate them to an undiagnosed illness; 
instead, the rashes have been attributed to seborrheic 
dermatitis and infectious dermatosis respectively.  The 
rashes have not otherwise been associated with military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117 (a)(2) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.317(a)(2)(i) (2006).  

Headaches

A second fee-based neurological examination was conducted in 
July 2004.  In a report of that examination, Dr. J.W. noted 
that the veteran complained of headaches that began after 
being in the Persian Gulf in 1991.  The veteran described a 
moderate bifrontal headache that extended "behind the 
jaws."  The veteran reported nausea, but no vomiting.  The 
veteran also had photophobia and sonophobia.  The headaches 
occurred daily and were moderate to mild when taking 
medication.  Rare, severe headaches were accompanied by 
visual white dots.  The veteran reported missing two or three 
days of work in a year because of the headaches.  

On examination, Dr. J.W. found cranial nerves II-XII to be 
intact.  Funduscopic examination revealed sharp optic discs 
bilaterally.  No visual field defects were noted.  Facial 
movement was symmetrical.  Pinprick sensation around the 
right knee, where the veteran previously had surgery, was 
decreased.  Otherwise, pinprick, light touch, vibration, 
proprioception, cold, stereognosia, and graphesthesia 
appeared to be intact.  

Dr. J.W.'s impression was that the headaches appeared to be 
mixed in type, including components from migraines, muscle 
contraction, and sinus disease.  The veteran also reported 
tension in his jaws, which Dr. J.W. indicated was possible 
temporomandibular joint dysfunction.  Dr. J.W. reported that 
she had reviewed the veteran's claims file in conjunction 
with conducting the examination and preparing the report.  

The claim for headaches cannot be granted because the medical 
evidence does not relate them to an undiagnosed illness, or 
otherwise associate them with military service.  38 U.S.C.A. 
§§ 1110, 1131, 1117 (a)(2) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.317(a)(2)(i) (2006).  

IV.  Increased Ratings

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When a veteran, without good cause, fails to report to a 
scheduled examination in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)-(b) (2006).  

Avulsion Scar of the Right Fourth Digit

The veteran's service-connected scar is currently rated as 10 
percent disabling under the old Diagnostic Code 7804 
(superficial scar, tender and painful on objective 
demonstration) (effective prior to August 30, 2002).  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  This is the 
highest rating available under that code, therefore, a higher 
rating must come from a different code.  

Under the old version of Diagnostic Code 7806 (eczema), 30 a 
percent rating is warranted for eczema with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new rating criteria (effective from August 30, 
2002), a 30 percent rating is warranted for dermatitis or 
eczema that affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).

The only medical evidence relating to the scar is a report of 
a VA scars examination, dated in October 1997.  In that 
report, Dr. C.R. stated that the veteran had an irregular, 
well-healed scar on the right fourth fingertip.  Dr. C.R. 
noted some loss of underlying tissue, but that the scar was 
not "skin overlying bone" as the veteran claimed.  Dr. C.R. 
found no keloid formations, no inflammation, no cosmetic 
changes, and no limitation of function.  The scar was not 
tender except for minimal changes at the fingertip.

The evidence does not show that the veteran's service-
connected scar warrants a 30 percent rating under either the 
old or the revised criteria.  The evidence does not show that 
the veteran's scar is productive of exudation or constant 
itching, extensive lesions, or marked disfigurement.  The 
evidence also fails to show that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; intermittent systemic therapy was required for 
a total duration of six weeks or more during the past 12-
month period or that the scar is otherwise symptomatic so as 
to permit evaluation under any other diagnostic code.  There 
is no basis to grant a rating higher than that already 
assigned.

Left Lateral Epicondylitis, Left Elbow

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The veteran's left lateral epicondylitis, left elbow, is 
currently rated by analogy to tenosynovitis pursuant to 
Diagnostic Code 5299-5024 and evaluated as 10 percent 
disabling thereunder.  38 C.F.R. § 4.71a, Diagnostic Code 
5024 (tenosynovitis) (2006).  When an unlisted disease is 
encountered, rating by analogy is permitted pursuant to 38 
C.F.R. § 4.21 (2006).  In such a situation, the veteran is 
rated under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  Id.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  
Hyphenated diagnostic codes, such as that employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2006).  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  Id.    

Disabilities rated pursuant to Diagnostic Code 5024 are to be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2006).  

Diagnostic Code 5003 provides that degenerative arthritis 
(established by x-ray findings) is to rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 
4.17a, Diagnostic Codes 5003 (2006).  When there is some 
limitation of motion, but which is noncompensable under a 
limitation-of-motion code, a 10 percent rating is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Id.  In the absence of 
limitation of motion, a 20 percent rating is assigned for 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  The elbow is considered to be a "major" 
joint.  38 C.F.R. § 4.45 (2006).  

The 20 percent rating based on x-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2006).  
The 20 percent rating based on x-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, Note (2) (2006).

Diagnostic Codes 5206, 5207, and 5208 provide for ratings 
based on limitation of motion of the forearm.  38 C.F.R. § 
4.71a, Diagnostic Codes 5206-5208 (2006).  When flexion  of 
the major forearm is limited to 90 degrees, a 20 percent 
rating is assigned.  When extension is limited to 75 degrees, 
a 20 percent rating is assigned.  When flexion is limited to 
100 degrees and extension to 45 degrees, a 20 percent rating 
is assigned.  Id.  

At a March 1973 VA examination, the veteran was noted to be 
right handed.

In a report of a VA joints examination, dated in October 
1997, Dr. C.R. reported the following.  On examination, the 
veteran had tenderness localized to the annular ligament, 
binding the head of the radius at the left elbow joint.  This 
tenderness was also brought out by having the veteran force 
extend the wrist against resistance.  The veteran was able to 
pronate and supinate the forearm without difficulty.  Dr. 
C.R. determined that the veteran had tendonitis of the anular 
ligament about the left elbow that was chronic and 
longstanding.  
 
In a VA radiology report, dated in October 1997, Dr. H.P. 
stated that x-rays showed a normal study of the left elbow.  

The medical evidence of record does not warrant a higher 
rating because it fails to show that range of motion of the 
elbow was limited to 90 degrees on flexion, 75 degrees on 
extension, or 100 degrees on flexion and 45 degrees on 
extension.  Although Dr. C.R. failed to report findings based 
on range of motion of the left elbow, as noted above, the RO 
attempted to provide the veteran with another VA joints 
examination on two occasions, but the veteran refused these 
examinations.  There is also no evidence to support a higher 
evaluation based on x-ray findings for degenerative joint 
disease; as mentioned above, x-ray studies of the left elbow 
were normal.  Based on the available medical evidence, a 
rating higher than that already assigned is not warranted.  

Tendonitis, Left Shoulder

The veteran's tendonitis of the left shoulder is currently 
rated under Diagnostic Code 5099-5019 and assigned a 10 
percent rating thereunder.  Disabilities rated pursuant to 
Diagnostic Code 5019 (bursitis) are to be rated on limitation 
of motion of affected parts, as arthritis, degenerative.  38 
C.F.R. § 4.71a, Diagnostic Code 5024 (2006).  

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2006).  Id.  With forward elevation (flexion) 
and abduction, range of motion for the arm is from the side 
of the body (zero degrees) to above the head (180 degrees) 
with the mid-point of 90 degrees where the arm is held 
straight out from the shoulder.  Id.  

Diagnostic Code 5201 provides the ratings criteria for 
limitation of motion of the arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2006).  Under that code, a higher 
rating of 20 percent is warranted when the medical evidence 
demonstrates limitation of motion of the dominant arm at 
shoulder level.  The medical evidence in this case does not 
show such a limitation.  

At a March 1973 VA examination, the veteran was noted to be 
right handed.

In a report of a VA joints examination, dated in October 
1997, Dr. C.R. reported that on examination, the veteran was 
able to fully flex and abduct both shoulders to 180 degrees, 
extend to 45 degrees, and rotate to 90 degrees both 
internally and externally.  The veteran was resistant to 
movement.  Dr. C.R. also noted a minimal degree of tenderness 
in the area of the acromioclavicular joint and the upper 
deltoid muscle, but full abduction did not cause any 
discomfort.  The veteran had tenderness localized to the 
lesser tuberosity of the humerus, that would disappear if the 
shoulder was internally rotated.  Dr. C.R. concluded that the 
veteran had signs of a tendonitis at the lesser tuberosity of 
the left humerus that was chronic and longstanding.  A VA 
radiology report, dated in October 1997, showed that x-rays 
of the left shoulder revealed no abnormalities.

Based on the findings included in the VA examination report, 
the veteran was clearly able to raise his left arm above 
shoulder level.  Such a demonstrated range of motion does not 
warrant a 20 percent rating.  As there is no evidence to 
indicate that the veteran's left arm motion was limited at 
shoulder level, the disability picture does not more nearly 
approximate the schedular criteria required for a 20 percent 
rating under Diagnostic Code 5201.  Id.    

The Board also considered VAMC treatment records from 
Gainesville, dated in August 1999 to May 2001, but they 
failed to show that the service-connected disability met the 
criteria for a higher rating.  Those records only reflected 
complaints of chronic shoulder and arm pain, and diagnoses of 
shoulder bursitis, trochanteric bursitis, and tennis elbow.  

The Board also considered additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, but finds that there has been no 
demonstration of disability comparable to the criteria for 
the 20 percent rating for limitation of major arm motion.  38 
C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm, but finds that a higher rating is not 
warranted under any of them either.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 (2006).  There is no evidence of 
ankylosis, impairment of the humerus, or impairment of the 
clavicle or scapula.  Thus, a rating under any of these codes 
is inapplicable.  Id.   

Finally, a higher rating pursuant to Diagnostic Code 5003 for 
degenerative joint disease is not warranted because x-rays 
failed to reveal arthritis with x-ray evidence of involvement 
of 2 or more major joints with occasional incapacitation 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  

Tinea Versicolor

The veteran's tinea versicolor is currently assigned a 10 
percent evaluation pursuant to Diagnostic Code 7899-7806.  
Both the old and amended criteria for Diagnostic Code 7806 
(dermatitis or eczema) are provided above in the avulsion 
scar discussion.  

In a report of a VA skin examination, dated in October 1997, 
Dr. C.R. reported that the veteran presented with complaints 
of skin lesions that originated in 1972.  According to the 
report, the veteran claimed that the skin lesions eventually 
went away, but returned when he went to the Persian Gulf 
area.  

On examination, Dr. C.R. found, on the veteran's low back, 
about the waist, lesions characteristic of tinea versicolor.  
They were tan color, slightly raised, and had a slightly 
scaling surface and many of them were confluent.  Dr. C.R. 
stated that the veteran continued to have tinea versicolor.

The evidence does not show that the veteran's service-
connected tinea versicolor warrants a 30 percent rating under 
either the old or the revised criteria.  The evidence does 
not show that the veteran's tinea versicolor is productive of 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  The evidence also fails to show that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; intermittent systemic therapy was 
required for a total duration of six weeks or more during the 
past 12-month period.  There is no basis to grant a rating 
higher than that already assigned.


ORDER

Service connection for multiple joint pain and arthralgia, 
including of the right shoulder, right elbow, hips, knees, 
fingers, wrists, and ankles, including as due to an 
undiagnosed illness, is denied.

Service connection for low back pain, including as due to an 
undiagnosed illness, is denied.

Service connection for left body aching, including as due to 
an undiagnosed illness, is denied.

Service connection for foot discomfort, including as due to 
an undiagnosed illness, is denied.

Service connection for loose stools, including as due to an 
undiagnosed illness, is denied.

Service connection for gastrointestinal disorder, with 
symptoms of stomach gas, choking and occasional vomiting, 
including as due to an undiagnosed illness, is denied.

Service connection for a skin disorder of the scalp, 
including as due to an undiagnosed illness, is denied.

Service connection for itchy lesions of the forearms, 
including as due to an undiagnosed illness, is denied.

Service connection for headaches, including as due to an 
undiagnosed illness, is denied.

An increased rating for service-connected avulsion scar of 
the right fourth digit, currently evaluated as 10 percent 
disabling, is denied.

An increased rating for service-connected left lateral 
epicondylitis, left elbow, currently evaluated as 10 percent 
disabling, is denied.

An increased rating for service-connected tendonitis, left 
shoulder, currently evaluated as 10 percent disabling, is 
denied.

An increased rating for service-connected tinea versicolor, 
currently evaluated as 10 percent disabling, is denied.


REMAND

A review of the claims file shows that in the remand of June 
2004, the Board requested that the AMC provide VCAA notice to 
the veteran with respect to his claims to reopen previously 
disallowed claims.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  For claims filed prior to 
August 29, 2001, the earlier version of "new and material 
evidence" applies.  

In response to the Board's remand, the AMC issued a letter to 
the veteran, dated in June 2004, in which the AMC informed 
the veteran of what the evidence must show to reopen 
previously disallowed claims.  In that letter, the AMC 
provided the veteran with the definition of "new and 
material evidence" as amended, effective August 29, 2001.  
In this case, however, the veteran filed his claims to reopen 
prior to August 29, 2001 and he should have been informed of 
the previous definition of "new and material evidence" 
instead of the revised definition.  

It appears that the Board's remand directives have not been 
completely fulfilled.  The Board must remand the veteran's 
claims to reopen his previously disallowed claims for remand 
compliance.  The Court has held that a remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  When remand orders are not complied 
with, the Board must insure compliance.  Id.  The Stegall 
ruling applies to the facts of this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
pursuant to the VCAA.  The notice should 
specify what the evidence must show to 
reopen a previously disallowed claim.  
Specifically, the veteran should be 
provided with the definition of new and 
material evidence that applies to claims 
to reopen previously disallowed claims 
filed prior to Aug. 29, 2001.  See also 
Kent v. Nicholson, 20 Vet. App. 1 (2006).
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by law.

2.  Thereafter, the veteran's claims of 
whether new and material evidence has been 
received to reopen his claims of 
entitlement to service connection for 
sinusitis, including a frequent stuffy 
nose, including as due to an undiagnosed 
illness, and for a pulmonary disorder, 
including asthma, including as due to an 
undiagnosed illness, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


